Exhibit 10.13

AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT (the “Amendment”), dated Sept. 24, 2013, is entered into by and
between SCHUFF INTERNATIONAL, INC., a Delaware corporation, and the other
Persons listed in Schedule 1.1 of the Credit Agreement, as hereafter defined
(collectively, jointly and severally the “Borrower”), and WELLS FARGO CREDIT,
INC., a Minnesota corporation (“Lender”).

RECITALS

The Borrower and the Lender are parties to a Second Amended and Restated Credit
and Security Agreement dated August 14, 2013 (as amended from time to time, the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Credit Agreement Amendment. The Credit Agreement is hereby amended as
follows:

(a) Section 6.2(d) of the Credit Agreement is hereby deleted and replaced as
follows:

(d) Capital Expenditures. The Borrower shall not in any fiscal year incur
unfinanced Capital Expenditures in excess of (i) $8,000,000.00 during the
Borrower’s 2013 fiscal year, and (ii) $5,000,000.00 in the aggregate in any
fiscal year thereafter.

(b) Exhibit B of the Credit Agreement is hereby deleted and replaced with
Exhibit B attached hereto.

2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

3. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws or articles of organization and operating agreement, as applicable,
of the Borrower, which were certified and delivered to the Lender pursuant to a
previous Certificate of Authority of the Borrower’s secretary or assistant
secretary continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to a previous Certificate of Authority of the
Borrower’s secretary or assistant secretary, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.

(b) Such other matters as the Lender may reasonably require.

 

1



--------------------------------------------------------------------------------

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(c) The Acknowledgment and Agreement of Guarantors set forth at the end of this
Amendment, duly executed by each Guarantor.

(d) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

(e) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

(f) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

5. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

6. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

7. Release. The Borrower, and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or each Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

 

2



--------------------------------------------------------------------------------

8. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all title insurance premiums and all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Borrower hereby agrees that the Lender
may, subject to the terms of this Amendment, in its sole discretion and without
further authorization by the Borrower, make a loan to the Borrower under the
Credit Agreement, or apply the proceeds of any loan, for the purpose of paying
any such fees, disbursements, costs and expenses.

9. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

[EXECUTION PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

For Each Person Comprising the Borrower   SCHUFF INTERNATIONAL, INC., a Delaware
corporation

 

c/o Schuff International, Inc.

1841 W. Buchanan Street

Phoenix, Arizona 85007

Telecopier: (602) 452-4465

Attention: Michael R. Hill

e-mail: mike.hill@schuff.com

 

 

By

 

 

LOGO [g739428exa_pg4a.jpg]

   

 

    Michael R. Hill   Its:   Vice President and Chief Financial Officer  

 

SCHUFF STEEL COMPANY, a Delaware corporation

 

 

By:

 

 

LOGO [g739428exa_pg4b.jpg]

   

 

    Michael R. Hill   Its:   Vice President and Chief Financial Officer   SCHUFF
STEEL – ATLANTIC, LLC., a Florida limited liability company   By:   Schuff Steel
Company, a Delaware corporation     Its Managing Member     By:   LOGO
[g739428exa_pg4c.jpg]      

 

      Michael R. Hill     Its:   Vice President and Chief Financial Officer  
QUINCY JOIST COMPANY, a Delaware corporation   By:   LOGO [g739428exa_pg4d.jpg]
   

 

    Michael R. Hill     Its: Vice President   SCHUFF STEEL – GULF COAST, INC., a
Delaware corporation   By:   LOGO [g739428exa_pg4e.jpg]    

 

    Michael R. Hill     Its:   Vice President

 

4



--------------------------------------------------------------------------------

ON-TIME STEEL MANAGEMENT HOLDING, INC., a Delaware corporation By:   LOGO
[g739428exa_pg5a.jpg]  

 

  Michael R. Hill   Its: Vice President SCHUFF HOLDING CO., a Delaware
corporation By   LOGO [g739428exa_pg5b.jpg]  

 

Name:  

Michael R. Hill

Title:  

Chairman, President, Secretary & Treasurer

ADDISON STRUCTURAL SERVICES, INC., a Florida corporation By   LOGO
[g739428exa_pg5c.jpg]  

 

Name:  

Michael R. Hill

Title:  

Chairman, President, Secretary & Treasurer

SCHUFF STEEL MANAGEMENT COMPANY- SOUTHEAST L.L.C., a Delaware limited liability
company By   LOGO [g739428exa_pg5d.jpg]  

 

Name:  

Michael R. Hill

Title:  

Manager

SCHUFF STEEL MANAGEMENT COMPANY- SOUTHWEST, INC., a Delaware corporation By:  
LOGO [g739428exa_pg5e.jpg]  

 

  Michael R. Hill   Its: Vice President SCHUFF STEEL MANAGEMENT COMPANY-
COLORADO, L.L.C., a Delaware limited liability company By:   LOGO
[g739428exa_pg5f.jpg]  

 

  Michael R. Hill, Manager

 

5



--------------------------------------------------------------------------------

SCHUFF PREMIER SERVICES LLC, a Delaware limited liability company By:   LOGO
[g739428exa_pg6.jpg]  

 

Its:  

Michael R. Hill, Manager

 

6



--------------------------------------------------------------------------------

WELLS FARGO CREDIT, INC. By   LOGO [g739428exa_pg7.jpg]  

 

  Its Authorized Signatory

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

Each of the undersigned, a guarantor of the indebtedness of Borrower to Lender
pursuant to a separate Guaranty (each, a “Guaranty”), hereby (i) acknowledges
receipt of the foregoing Agreement; (ii) consents to the terms (including
without limitation the release set forth in Section 7 of the Agreement) and
execution thereof; (iii) reaffirms its obligations to the Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that the Lender may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of any
of the undersigned and without impairing its liability under its Guaranty for
all of the Borrower’s present and future indebtedness to the Lender.

 

19TH AVENUE/BUCHANAN LIMITED PARTNERSHIP By:   LOGO [g739428exa_pg8.jpg]  

 

  Name:   David A. Schuff   Title:   General Partner

 

7



--------------------------------------------------------------------------------

Exhibit B to Credit and Security Agreement

COMPLIANCE CERTIFICATE

 

To:   

 

      Wells Fargo Credit, Inc.    Date:                , 2013    Subject:   

 

      Financial Statements   

In accordance with our Second Amended and Restated Credit and Security Agreement
dated August 14, 2013, as amended from time to time (the “Credit Agreement”),
attached are the financial statements of Schuff International, Inc. and its
Subsidiaries as of and for             , 20     (the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”). All terms used in
this certificate have the meanings given in the Credit Agreement.

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

Events of Default. (Check one):

 

  ¨ The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.

 

  ¨ The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.8(b) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period to be effective as of any date permitted under the
Agreement.

Financial Covenants. I further certify to the Lender as follows: (Check one):

 

  ¨ The Reporting Date marks the end of one of the Borrower’s fiscal months, but
not the end of a fiscal quarter or fiscal year; hence I am completing all items
below except items      and     .

 

  ¨ The Reporting Date marks the end of one of the Borrower’s fiscal quarters
but not the end of a fiscal year, hence I am completing all items below except
items      and     .

 

  ¨ The Reporting Date marks the end of the Borrower’s fiscal year, hence I am
completing all paragraphs below all items below.

 

8



--------------------------------------------------------------------------------

I further certify to the Lender as follows:

1. Section 6.2(a) – Fixed Charge Coverage Ratio.

 

Quarter Ending

   Minimum Required Fixed
Charge Coverage Ratio    Actual

December 31, 2012

   1.20 to 1   

March 31, 2013

   1.20 to 1   

June 30, 2013

   1.20 to 1   

September 30, 2013

   1.20 to 1   

December 31, 2013

   1.20 to 1   

2. Section 6.2(b) Total Debt to EBITDA

 

Quarter Ending

   Minimum Required Ratio    Actual

December 31, 2012

   3.0 to 1   

March 31, 2013

   3.0 to 1   

June 30, 2013

   3.0 to 1   

September 30, 2013

   2.75 to 1   

December 31, 2013

   2.75 to 1   

3. Section 6.2(c) Free Cash Flow

 

Year

   Requirement =   Actual

Each Fiscal Year from and after 2013

   30% of Free Cash Flow  

4. Section 6.2(d)

 

Year

   Maximum Permitted
Unfinanced Capital
Expenditures      Actual

2013

   $ 8,000,000.00      

Each Fiscal Year thereafter

   $ 5,000,000.00      

 

9



--------------------------------------------------------------------------------

5. Section 6.2(e)

 

Month

   Maximum Permitted
Net Loss      Actual

Any single month

   $ 600,000.00      

Any two consecutive months

   $ 1,000,000.00      

6. Distributions. As of the Reporting Date, the Borrower ¨ is ¨ is not in
compliance with Section 6.7 of the Credit Agreement concerning dividends
distributions, purchases, retirements and redemptions.

7. Salaries. As of the Reporting Date, the Borrower ¨ is ¨ is not in compliance
with Section 6.8 of the Credit Agreement concerning salaries and other
compensation.

8. Transactions With Affiliates. As of the Reporting Date, the Borrower ¨ is ¨
is not in compliance with Section 6.27 of the Credit Agreement concerning
transactions with Affiliates.

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

 

 

Chief Financial Officer of Schuff International, Inc. and authorized agent of
the other Persons comprising the Borrower

 

10